1
2
3
4                          UNITED STATES DISTRICT COURT
5                         CENTRAL DISTRICT OF CALIFORNIA
6
7     12810 STRATFORD TRUST,                     Case No. 2:17-cv-06643-JAK (GJSx)
8     LINDSAY LIMITED
      PARTNERSHIP, a Nevada                       ORDER ACCEPTING FINDINGS
9     Partnership, and VIKKI SHORE,               AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
10                 Plaintiffs                     JUDGE
11            v.

12    UNIGUARD INDEMNITY
      COMPANY, et al,
13
                   Defendants.
14
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed all pleadings and other
17   documents filed in this action, Defendants’ motion for sanctions (Dkt. 139-140,
18   “Sanctions Motion”), Defendants’ Supplement to the Sanctions Motion (Dkt. 166),
19   and Plaintiffs’ Opposition to the Sanctions Motion (Dkt. 170), the initial Report and
20   Recommendation of United States Magistrate Judge (Dkt. 184, “Initial Report”),
21   Plaintiffs’ Objections to the Initial Report (Dkt. 187), and Defendants’ Response,
22   and the Magistrate Judge’s Final Report and Recommendation (Dkt. 202, “Final
23   Report”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court
24   has conducted a de novo review of the matters to which objections have been stated.
25         In addition, the Court has considered anew Plaintiffs’ ex parte application
26   filed on March 27, 2019, seeking oral argument and/or an evidentiary hearing in
27   connection with her Objections to the Initial Report (Dkt. 197), as well as
28   Defendants’ opposition to the ex parte application (Dkt. 198). Based on a review of
1    the objections, the responses to them, and the content of the Final Report, which
2    addresses several of the objections expressly, the Court concludes that neither oral
3    argument nor an evidentiary hearing is necessary or warranted. L.R. 7-15.
4    Therefore, the ex parte application is DENIED.
5          Based on the foregoing reviews, the findings and recommendations set forth
6    in the Final Report are accepted. Accordingly:
7          (1) The Sanctions Motion is GRANTED;
8          (2) Defendants are awarded $2,640.00 in attorneys’ fees incurred in
9    connection with the Sanctions Motion; provided, however, that each party shall bear
10   its own costs;
11         (3) Plaintiffs’ claims are dismissed with prejudice; and
12         (4) Judgment shall be entered dismissing this action with prejudice.
13   IT IS SO ORDERED.
14
15   DATE: April 10, 2019
16                                          __________________________________
                                            JOHN A. KRONSTADT
17                                          UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                               2
